NOT RECOMMENDED FOR PUBLICATION
                               File Name: 18a0362n.06

                                           No. 17-3041

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
 MERLENI MARTINEZ-MARTINEZ, and ATHAN )                                        Jul 24, 2018
 SAMUEL ESPINOZA-MARTINEZ,                     )                          DEBORAH S. HUNT, Clerk
                                               )
      Petitioners,                             )
                                                               ON PETITION FOR REVIEW
                                               )
                                                               OF AN ORDER OF THE
              v.                               )
                                                               BOARD OF IMMIGRATION
                                               )
                                                               APPEALS
 JEFFERSON B. SESSIONS, III, Attorney General, )
                                               )
      Respondent.                              )
                                               )


BEFORE: MERRITT, WHITE and DONALD, Circuit Judges.

       WHITE, Circuit Judge. Petitioners, Merleni Martinez-Martinez and her minor son Athan

Samuels Espinoza-Martinez, citizens of Honduras, seek review of the Board of Immigration

Appeals (“BIA”) order dismissing their appeal of an immigration judge’s decision denying

Martinez-Martinez’s applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Petitioners argue that the BIA erred in finding (1) no

requisite nexus between Martinez-Martinez’s membership in a particular social group and any past

or future harm, and (2) that Petitioners were able to safely relocate within Honduras. We disagree

and DENY the petition for review.

                                      I.      Background

       Petitioners entered the United States without inspection on or about June 23, 2014. On

June 25, 2014, the Department of Homeland Security initiated proceedings against Petitioners by

issuing Notices to Appear that charged them with removability as aliens present in the United
No. 17-3041
Martinez-Martinez v. Sessions
States without being admitted or paroled, in violation of the Immigration and Nationality Act

(“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i) (2012). At a June 9, 2015, hearing held

before the immigration judge (“IJ”), Martinez-Martinez conceded that she and her son were

present in the United States without permission, and the IJ found them removable.

       On July 7, 2015, through counsel, Martinez-Martinez filed an application for asylum,

withholding of removal, and CAT protection, with her son as a derivative beneficiary. [Martinez-

Martinez’s claim for relief was predicated on past harm and fear of future harm by her husband in

Honduras. In explaining her past experiences and fear of future harm in her written application,

Martinez-Martinez highlighted her husband’s involvement with drug traffickers:

               My husband [] worked with narcotic traffickers in Honduras. After
               the birth of our son in 2009, he began to pressure me to also work
               with the traffickers. When I refused, he began to beat me and on
               more than one occasion he threatened to kill me. When I tried to
               leave him and go to stay with other family members, he said he and
               his gang would find me in Honduras and he would kill me and our
               son Athan.

[PID 340].

       A. Proceedings Before the Immigration Judge

       On March 23, 2016, the IJ held a hearing on the applications for asylum, withholding of

removal, and CAT protection. Martinez-Martinez testified that before coming to the United States

she lived in San Pedro Sula, Honduras, with her husband and their four children. She testified that

she left Honduras because of her husband’s abuse and threats of violence; that her husband had

been physically and verbally abusive to her through much of their marriage; that he threatened to

kill her if she divorced him; and that he became increasingly abusive towards her and their children

after he began working as a bodyguard for “very important people,” who Martinez-Martinez later

learned were drug traffickers.



                                                -2-
No. 17-3041
Martinez-Martinez v. Sessions
       Martinez-Martinez testified that when she confronted her husband about his working for

drug traffickers, her husband grabbed her, pushed her against the wall, and threatened her that if

she told anyone or contacted the police, “you will die. And your family will die.” [R. 154]. She

did not report the incident to the police because she feared retribution from her husband and

believed the Honduran police were corrupt.

       Shortly after, near the end of 2013, Martinez-Martinez decided to leave her husband. She

and her two sons1 left to stay with her parents in Mezapa, approximately two hours from San Pedro

Sula, and for a time also stayed with her sister. They stayed in Mezapa for several months.

Martinez-Martinez’s husband called Martinez-Martinez and her sister and threatened them, but

Martinez-Martinez did not see her husband while staying in Mezapa.           Martinez-Martinez’s

husband sold the family home and she does not know where he is currently living.

       Ultimately, Martinez-Martinez decided that she would be safest if she left Honduras, so

she left Honduras with her youngest son on June 6, 2014. Martinez-Martinez’s other son remained

in Honduras with her sister. Martinez-Martinez and Athan travelled through Guatemala and

Mexico before arriving in the United States on June 23, 2014. They were arrested immediately.

Pending removal proceedings, they relocated to Detroit, where they currently live with Martinez-

Martinez’s brother. After relocating within the United States, Martinez-Martinez became pregnant

and gave birth to a daughter in October 2015. The child’s father does not live with them.

       In addition to her testimony, Martinez-Martinez submitted a psychological evaluation,

which indicated she suffered from psychological trauma due to physical and emotion abuse from

her husband. She also submitted the State Department’s 2014 Country Report on Human Rights

Practices in Honduras, reports and articles on the prevalence of violence against women and



       1
           Martinez-Martinez’s daughters were married and no longer living at home.
                                               -3-
No. 17-3041
Martinez-Martinez v. Sessions
domestic violence in Honduras, and an article on general violence in her hometown of San Pedro

Sula.

        On March 29, 2016, the IJ denied Martinez-Martinez’s applications for asylum,

withholding of removal, and CAT protection. The IJ found that Martinez-Martinez’s proposed

particular social group of “married women in Honduras who are unable to leave their relationship”

was cognizable under the INA, relying on Matter of A-R-C-G-, 26 I. & N. Dec. 388 (BIA 2014).2

Nevertheless, the IJ concluded that Martinez-Martinez had failed to establish a nexus between her

membership in her proposed social group and her claim of past and future persecution.

        The IJ noted that Martinez-Martinez testified that her husband beat her because he did not

want her to reveal that he was in the drug business, and also noted that Martinez-Martinez was in

fact able to leave her husband and stayed with her sister and parents for an extended period of time

in a town two hours away. The IJ also reasoned that Martinez-Martinez never saw her husband

again and that she was able to move on from her marriage as demonstrated by her having a child

from another relationship. Finally, the IJ noted that her children who remained in Honduras had

faced no harm at the hands of her husband. Alternatively, the IJ found that the government had

adequately demonstrated that Martinez-Martinez could reasonably relocate within Honduras to

avoid future persecution.

        Because the IJ found Martinez-Martinez had not demonstrated eligibility for asylum, the

IJ concluded that she was necessarily unable to meet the higher burden required to warrant

withholding of removal. Similarly, the IJ determined that Martinez-Martinez was ineligible for




        2
         After this case was submitted, the Attorney General overruled Matter of A-R-C-G-.
Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018).
                                                -4-
No. 17-3041
Martinez-Martinez v. Sessions
CAT protection because “[s]he did not testify about any torture or abuse by any government

official, nor did they acquiesce in any abuse by her husband.” [PID 42].

       B. Proceedings Before the BIA

       Martinez-Martinez appealed, and the BIA affirmed the IJ’s denial of her applications and

dismissed the appeal, concluding that Martinez-Martinez had “not demonstrated that her

membership in a particular social group or any other protected ground under the [INA] was or

would be at least one central reason for any harm she encountered or future harm that she fears.”

[PID 4]. The BIA also found that Martinez-Martinez had “not shown that she would be unable to

avoid being harmed by her husband by relocating within Honduras and that under all the

circumstances it would be unreasonable to expect her to do so.” [Id.]. Accordingly, the BIA

agreed with the IJ that Martinez-Martinez failed to demonstrate a well-founded fear of future

persecution and thus was ineligible for asylum or withholding of removal.

       Petitioners filed this Petition for Review together with a Motion to Stay Removal, which

was denied. Petitioners did not appeal the determination that they are ineligible for relief under

the CAT.

                                    II. Standard of Review

       Where the BIA reviews the IJ’s decision and issues a separate opinion, rather than

summarily affirming the IJ’s decision, we review the BIA’s decision as the final agency

determination. Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir. 2007). To the extent the BIA

adopted the IJ’s reasoning, however, this Court also reviews the IJ’s decision. Khalili v. Holder,

557 F.3d 429, 435 (6th Cir. 2009) (citing Patel v. Gonzales, 470 F.3d 216, 218 (6th Cir. 2006)).

       We review both the IJ’s and the BIA’s factual findings under the deferential substantial-

evidence standard, Hamida v. Gonzales, 478 F.3d 734, 736 (6th Cir. 2007), and “cannot reverse



                                               -5-
No. 17-3041
Martinez-Martinez v. Sessions
such findings simply because we would have decided them differently.” Khalili, 557 F.3d at 435

(citing Gishta v. Gonzales, 404 F.3d 972, 978 (6th Cir. 2005)). “These findings ‘are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.’” Id. (quoting

Gishta, 404 F.3d at 978 (6th Cir. 2005)).

                                            III. Analysis

       Petitioners advance two arguments on appeal. First, Petitioners argue that a sufficient

nexus exists between Martinez-Martinez’s membership in a particular social group and the

persecution she suffered. Second, Petitioners contend that the government did not meet its burden

in proving that safe relocation with Honduras was reasonable.

       Under the INA, an asylum applicant must establish that she is a “refugee,” which is defined

as one “who is unable or unwilling to return to . . . [her home country] because of persecution or a

well-founded fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). A particular social group

is “a group of persons all of whom share a common immutable . . . [and] fundamental characteristic

that either cannot be changed or should not be required to be changed because it is fundamental to

the members’ individual identities or consciences.” Khozhaynova v. Holder, 641 F.3d 187, 195

(6th Cir. 2011).

       To establish past persecution, the applicant must show harm rising to the level of

persecution on account of a statutorily enumerated ground that is committed by the government or

forces that the government is unable or unwilling to control. 8 C.F.R. § 1208.13(b)(1); Khalili,

557 F.3d at 436.     Where the applicant establishes past persecution, there is a rebuttable

presumption of a well-founded fear of future persecution. 8 C.F.R. § 1208.13(b)(1). Absent past

persecution, an applicant may establish a well-founded fear of future persecution by demonstrating



                                                 -6-
No. 17-3041
Martinez-Martinez v. Sessions
a reasonable possibility of suffering persecution on account of a protected ground. Pilica v.

Ashcroft, 388 F.3d 941, 950 (6th Cir. 2004). We have recognized that “[a] well-founded fear of

persecution [] has both a subjective and an objective component: an alien must actually fear that

he will be persecuted upon return to his country, and he must present evidence establishing an

‘objective situation’ under which his fear can be deemed reasonable.” Id. (citation omitted).

       Here, the IJ found, and the BIA agreed, that Martinez-Martinez’s application for asylum

failed because she failed to establish a sufficient nexus between her membership in a particular

social group, “married women in Honduras who are unable to leave their relationship,” and the

harm she endured and fears. We are somewhat troubled by the IJ’s and BIA’s failure to explain

why Martinez-Martinez’s testimony that some of her husband’s violence was precipitated by her

accusations that he was involved in gang activity, and by his fear that she might disclose this

activity, negated a nexus between her membership in the social group “married women in

Honduras who are unable to leave their relationship” and the domestic violence and threats she

suffered. But see Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018).

       Still, the finding that she was in fact able to safely leave her husband and live in another

village with her sister and parents is amply supported. We would not agree that every woman who

is able to escape her husband thereby removes herself from the social group of women who are

unable to leave their relationship, or thereby severs the nexus between her group and the

persecution she suffers. But in this case, there was substantial evidence from which the IJ and BIA

could conclude that the violence and threats of violence were not sufficiently linked to Martinez-

Martinez being unable to leave her husband because the facts demonstrated an ability to safely do

so. The IJ and BIA were free to balance Martinez-Martinez’s account of the threats her husband

made while she was living with her sister against the fact that she never saw her husband after she



                                                -7-
No. 17-3041
Martinez-Martinez v. Sessions
left the home, and the testimony does not compel a finding that she was facing persecution by her

husband based on a protected ground.

       Alternatively, the IJ found that the DHS met its burden of showing that Martinez-Martinez

could relocate within Honduras and that relocation was not unreasonable. The BIA affirmed,

finding that Martinez-Martinez failed to show that she would be unable to avoid being harmed by

her husband by relocating within Honduras and that under all the circumstances it would be

unreasonable to expect her to do so. An applicant does not have a well-founded fear of persecution

if she “could avoid future persecution by relocating to another part of [her] [home] country . . . and

under all the circumstances, it would be reasonable to expect [her] to do so.” 8 C.F.R. §

1208.13(b)(1)(i)(B); INS v. Ventura, 537 U.S. 12, 18 (2002) (“[A]n individual who can relocate

safely within his home country ordinarily cannot qualify for asylum here.”). Because the IJ and

BIA found Martinez-Martinez had not established past persecution on account of her membership

in her proposed social group, she bore the burden of establishing that it would not be reasonable

for her to relocate. 8 C.F.R. § 1208.13(b)(3)(i). Nevertheless, the IJ placed the burden on the DHS

and found that it had been met.

       In determining the reasonableness of internal relocation, the agency may consider “whether

the applicant would face other serious harm in the place of suggested relocation; any ongoing civil

strife within the country; administrative, economic, or judicial infrastructure; geographical

limitations; and social and cultural constraints, such as age, gender, health, and social and familial

ties.” 8 C.F.R. § 208.13(b)(3); Dieng v. Holder, 698 F.3d 866, 872 (6th Cir. 2012).

       Here, the BIA reasoned:

               The respondent testified that she lived in Honduras with her relatives
               for several months after leaving the house she lived in with her
               husband. She testified that she did not know her husband’s current
               location but that he was no longer in the house they had shared. We

                                                 -8-
No. 17-3041
Martinez-Martinez v. Sessions
               acknowledge the respondent’s contention on appeal that her
               husband called her and her sister after she left him. While she
               answered in the affirmative when asked whether he threatened her
               family and she testified that he was angry, the respondent did not
               provide more details about these threats and has not shown that she
               could not avoid future harm from her husband by internally
               relocating within Honduras and that it would be unreasonable to
               expect her to do so.

[PID 4] (internal record citations omitted).

       Substantial evidence supports the BIA’s conclusion.3          Although Martinez-Martinez

submitted reports of widespread violence against women in Honduras, she presented no evidence

of violence against her or her children since she left the home she shared with her husband in 2013.

The record does not compel a different conclusion. See Dieng, 698 F.3d at 872; Marikasi v. Lynch,

840 F.3d 281, 291 (6th Cir. 2016).

       Since Martinez-Martinez has failed to meet her burden of proving eligibility for asylum,

she necessarily fails to meet the more stringent burden required for withholding of removal. Lin

v. Holder, 565 F.3d 971, 975 (6th Cir. 2009).

                                         IV. Conclusion

       Because there is substantial evidence in the record supporting the IJ’s and BIA’s decisions,

we DENY the petition for review.




       3
          The dissent notes that Honduras was designated for Temporary Protected Status (“TPS”)
in 1999. Although the designation was extended until very recently, Martinez-Martinez was never
eligible for TPS because she was not continuously present in the United States since January 5,
1999. See 8 U.S.C. § 1254a(c); “Designation of Honduras Under Temporary Protected Status,”
64 Fed. Reg. 524-02, 1999 WL 1703 (1999).
                                                -9-
No. 17-3041
Martinez-Martinez v. Sessions
       MERRITT, Circuit Judge, dissenting. I agree with the majority that it is troubling that

the IJ and the BIA failed to explain why Martinez-Martinez’s testimony that some of her husband’s

violence was escalated by her accusations that he was involved in drug trafficking, and by his fear

that she might disclose this activity, negated a nexus between her membership in her proposed

social group and the abuse she suffered. To be sure, the BIA need not “list every possible positive

and negative factor in its decision,” Scorteanu v. INS, 339 F.3d 407, 412 (6th Cir. 2003) (quoting

Rodriguez-Rivera v. INS, 993 F.2d 169, 170–71 (8th Cir. 1993); it is, however, obligated to

“announce its decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted,” id. (quoting Osuchukwu v. INS, 744 F.2d 1136, 1142–43 (5th

Cir. 1984). I believe that a better solution to this problem would be to not overlook it, but to

remand it back to the BIA to reconsider and articulate its reasoning.


       Turning to the issue of reasonable relocation, the BIA found that Martinez-Martinez had

not shown that she could not avoid future harm from her husband by reasonably relocating within

Honduras. However, Martinez-Martinez’s husband called her and her sister and threatened them

while Martinez-Martinez was staying at her sister’s house. These threats convinced Martinez-

Martinez that she was not safe even after she attempted to internally relocate, and prompted her to

flee the country with her son while pregnant. Martinez-Martinez’s husband may harm her because

she went on to have a child with another man after she left their patriarchal, abusive relationship.

Additionally, the United States has recognized the deteriorating conditions in Honduras since

Hurricane Mitch devastated the country and caused economic consequences that led to a rise in

violence. It accordingly designated Honduras as a Temporary Protected Status country in 1999.

The recent migrant caravan, as widely reported in the New York Times and other publications,

would indicate that the conditions in Honduras have not improved and the country report confirms


                                               -10-
No. 17-3041
Martinez-Martinez v. Sessions
that widespread domestic violence remains. I would remand this case to have the BIA consider

that background along with the previously-mentioned factors.




                                             -11-